Exhibit 10.2

FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) is
entered into effective as of December 27, 2010, by and between Don Gawick, an
individual (“Executive”), and Casedhole Holdings, Inc., a Delaware corporation
(the “Company”).

WHEREAS, Executive and the Company entered into that certain Executive
Employment Agreement effective as of March 24, 2010 (the “Employment
Agreement”), pursuant to which the parties agreed to the terms of Executive’s
employment as the President and Chief Executive Officer of the Company, and
agreed to other matters, including matters relating to Executive’s compensation;

WHEREAS, the Employment Agreement provides that Executive will receive a base
annual salary of $300,000 per annum beginning on the fiscal year immediately
following the first fiscal year during the employment term in which the
Company’s EBITDA exceeds $10,000,000;

WHEREAS, the Company’s EBITDA for the 2010 fiscal year is anticipated to exceed
$10,000,000;

WHEREAS, the parties have agreed upon certain modifications to Executive’s
compensation for the 2011 fiscal year and desire to amend the Employment
Agreement as set forth herein; and

WHEREAS, pursuant to Section 15 of the Employment Agreement, a provision of the
Employment Agreement may be amended by an instrument in writing executed by or
on behalf of the party against whom enforcement of such amendment is sought;

NOW, THEREFORE, in consideration of the promises, mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Amendment. Effective as of the date hereof, Section 5.1 of the Employment
Agreement is hereby deleted in its entirety and replaced with the following:

“5.1. Base Salary. During the Employment Term, Executive shall receive an annual
base salary (the “Base Salary”) equal to:

(a) for the period from the Effective Date through the end of the Company’s 2010
Fiscal Year, a base annual salary of $200,000 per annum (prorated for the
portion of such Fiscal Year that Executive was not employed by the Company);

(b) for the Company’s 2011 Fiscal Year, a base annual salary of $250,000 per
annum; and

(c) beginning with the Company’s 2012 Fiscal Year, a base annual salary of
$300,000 per annum;

in each case less tax withholdings, payable in accordance with the Company’s
customary payroll practices with respect to amount, time and manner of payment.
Notwithstanding the foregoing, at the reasonable discretion of the Board, based
upon annual performance reviews of Executive, the Base Salary may be adjusted
from time to time as deemed reasonable and appropriate by the Board; provided,
however, that the Company may not decrease the Base Salary without the
Executive’s consent unless at the time of such decrease the Company is in
default or potential default of a material covenant under the Senior Credit
Agreement or in financial distress as determined by a majority of the Board in
its reasonable discretion.”

 

First Amendment to Executive Employment Agreement



--------------------------------------------------------------------------------

2. Restricted Stock Award. The parties acknowledge that Executive has agreed to
forego a portion of the cash compensation that he would otherwise be entitled to
receive in fiscal year 2011. As an incentive to Executive to accept the base
annual salary specified in clause (b) of Section 5.1 of the Employment
Agreement, as amended by this Amendment, promptly after the parties have
executed and delivered this Amendment the Company shall execute and deliver to
Executive the Restricted Stock Award Agreement attached as Exhibit A hereto,
pursuant to which the Company shall award to Executive 1,000 shares of
restricted Common Stock.

3. Effect of Amendment. The parties are entering into this Amendment in order to
modify certain terms of Executive’s initial employment with the Company. Except
as set forth herein, the parties’ rights under the Employment Agreement shall
remain unaffected and shall continue in full force and effect. This Amendment is
limited precisely as written and shall not be deemed to be an amendment to any
other term or condition of the Employment Agreement or waiver of any of the
parties’ rights under the Employment Agreement.

4. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. The exchange of copies of this Amendment
and of signature pages by facsimile transmission (whether directly from one
facsimile device to another by means of a dial-up connection or whether
otherwise transmitted via electronic transmission), by electronic mail in
“portable document format” (“.pdf”) form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, or by a combination of such means, shall constitute effective
execution and delivery of this Amendment as to the parties hereto and may be
used in lieu of an original Amendment for all purposes. Minor variations in the
form of signature pages of this Amendment, including footers from earlier
versions of this Amendment, shall be disregarded in determining a party’s intent
or the effectiveness of such signature.

5. Section Headings. The headings contained in this Amendment are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Amendment.

[Remainder of page intentionally left blank. Signature page follows.]

 

First Amendment to Executive Employment Agreement

Page 2 of 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Amendment as of the date first above written.

 

 

COMPANY Casedhole Holdings, Inc. By:   /s/ Tom Wilkins Name:     Tom Wilkins
Title:   CFO EXECUTIVE /s/ Don Gawick Don Gawick



--------------------------------------------------------------------------------

EXHIBIT A

Restricted Stock Award Agreement